Title: To George Washington from Timothy Pickering, 12 May 1796
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            Department of State May 12. 1796.
          
          As far as I have been able, I have stated in the inclosed paper the objects which I conceived you wished to consider, as deducible from various letters from our ministers and consuls abroad. There are others of a subordinate nature, or which respect situations which do not demand instant decision; but which will be resumed & pursued as soon as I find relief from the present anguish of my heart.
          
            T. Pickering
          
        